DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending In this Office Correspondence.
Response to Arguments
Applicant's arguments filed October 8, 2020 have been fully considered but they are not persuasive. 

RESPONSE TO ARGUMENT under 35 USC 101
In response to applicant’s argument that the Office has not identified the specific limitations considered or any rationale as to why these limitations are not enough to qualify as significantly more, examiner refers to language of Enfish for determining whether the additional elements such a “obtaining and updating” do not amount to significantly more. Applicant states the present claims describe a computer technology improving on the way conventional databases store and access data in reciting “data-processing system uses a set of differences, or diffs, between representations of data object to store default values for fields in data object based on conditions associated with the instances.”
In the instant case, there is nothing in the claims or in the specification to suggest that the “obtaining”, “matching”, “using” and “updating” are anything but well-known and conventional elements for performing routine and conventional functions. Thus, these elements have been correctly analyzed to determine that they do not amount to 
The applicant identifies no additional elements or features from the claims which applicant considers non-conventional or non-generic arrangement of additional claimed elements and the applicant did not convince the examiner that these limitations are not directed to an abstract idea and should not be analyzed under step 2A and 2B.  No such argument exists in the amendment.  The examiner is unable to find any argument contradicting this position, thus applicant's arguments are not deemed persuasive. 
Applicant further argues “data-processing system 202 guarantees the type safety of fields 212 and/or default values 218-220 during use of default values 218-220 with the corresponding fields 212 and/or conditions 222. Similarly, maintenance and modifications to the code are improved by replacing the if-else block in the previous naive approach with a switch block that initializes default values for an instance of data object 210 based on the member location associated with the instance. In turn, new fields 212 and/or default values 218-220 based on conditions 222 may be added, modified, and/or deleted by updating the corresponding hash maps instead of requiring changes to both the hash maps and the “getMemberPrivacySettings” method.  The above limitations including highlighted limitations are not recited in the rejected independent claims, hence, this arguments are moot. For these reasons, the rejections under 35 U.S.C. 101 is maintained.

Applicant argues that Ticknor fails to provide any details on how the default values are determined, only that its invention manages and automatically sets default values. In stark contrast, Claim 1 recites a specific process for determining a default value for a particular field in an instance of a data object.
Examiner respectfully disagrees with the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]. During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969). The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
As per argument, the steps as recited in the independent claim(s) are “obtaining a set of default values, matching an attribute, using the set of mapping and updating the field in the instance.” In the above limitations, Independent claims do not teach how the .   
In response to dependent claims, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.
	For the above reasons, Examiner believed that rejection of the last Office action was proper and therefore, made Final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 (similar to claims 11 and 20) recites obtaining, for a field in a data object, a set of diffs comprising default values for the field and a set of mappings representing a set of conditions associated with the data object; matching, by a computer system, an 

The limitation of obtaining for a field in a data object a default values for the field,  
as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “obtaining” in the context of this claim encompasses the user manually receiving a default values. Similarly, the limitation of matching and updating based on the obtaining for a field in a data object a default value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “matching” in the context of this claim encompasses the user thinking that matching or comparing attribute(s) associated with an instance of the data object to a condition in the set of conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the matching and updating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Therefore, claim 1 (similar to claims 11 and 20) is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  
Further, the limitations in the dependent claims 2 – 10, 12 – 19 merely specify the type of the data gathered and analyzed without adding significantly more. Analysis of the dependent claims is shown below.
As to claims 2 – 10, 12 – 19, there is no indication that the element (verifying a lack of a value for the field in the instance prior to applying the diff to the instance; returning the instance with the updated field in response to a request for the instance; validating a type of the .) improves the functioning of a computer or improves any other technology.  It merely provides conventional computer implementation.  Therefore, the claim does not amount to more than the abstract idea.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 7 – 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,301,997 issued to Michael Ticknor (“Ticknor”) and further in view of USPGPUB 2016/0188905 issued to Gintaras Woss et al. (“Woss”).

With respect to claims 1, 11 and 20, Ticknor discloses a method, a system, and program product (column 7, lines 59 – 63 and column 8. Lines 3 – 7), comprising: 
obtaining, for a field in a data object (column 3, lines 62 – 64, content is rendered by a client application by obtaining a data object and formatting function), a set of diffs a catalog data store to manage the id, description, location, prerequisite component ids, parameter names, parameter default values, and other attributes associated with a data object components, formatting function components, and It allows each request to pass parameters associated with each requested data object and/or formatting function. It automatically includes any prerequisite code required for the requested data objects and/or formatting functions. It automatically sets default values for any parameters needed by a data object component or formatting function component that were not provided in the request. It automatically executes the appropriate data object and/or formatting function components); 
matching, by a computer system, an attribute associated with an instance of the data object to a condition in the set of conditions (column 7, lines 1 – 13: the engine references said catalog to determine the location of the requested component used to generate the data object or formatting function, the names and default values of zero or more parameters to pass to this component, and the identifiers of zero or more prerequisite components that are required for this content stream or formatting function and for each prerequisite identifier required for this component that has not already been included in the engine's response, the engine references the catalog to determine the location of the component used to generate this prerequisite, executes this component, and captures the output generated by this component.); 
using the set of mappings to identify, in the set of diffs, a diff to be applied under the condition (column 6, lines 6 – 14: Besides parameters being set by the engine, there are number of ways for data object components and formatting function components to obtain user data and other data from the subscribing client. For example, a browser (the subscribing client) could pass a cookie indicating the user's identity. A data object component could then use this identity to access user profile attributes associated with this person and return a personalized ).
Ticknor further teaches the field in the instance with a default value associated with the condition by applying the diff to the instance (column 7, lines 14 – 22 and 35 – 39: the engine assigns a value to each parameter named in the catalog for this component. This value is based on the parameter value specified by said request, if a value for this parameter is provided. Otherwise, this value is based on the default value specified by the catalog; the engine executes the component used to generate this data object or formatting function and captures the output generated by this component; and once the steps have been taken for each of the requested data objects and formatting functions, the engine aggregates and returns the cumulative output. The subscribing client receives this aggregate response. (after updating or modifying, field values are returned to the user as interpreted.).
However, Ticknor does not explicitly discloses updating the field in the instance with a default value associated with the condition as claimed. 
Woss discloses updating the field in the instance with a default value associated with the condition (Woss: Para [0041], lines 5 – 13, the index server may update the search indices based on data (e.g., a photo and information associated with a photo) submitted to social-networking system by users or other processes of social-networking system (or a third-party system). The index server may also update the search indices periodically (e.g., every 24 hours). The index server may receive a query comprising a search term, and access and retrieve search results from one or more search indices corresponding to the search term).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Ticknor's Web content to subscribing client serving system with the teachings of Woss’ 
Modification would further enable verifying access control of a social-graph element when the user requests a specific piece of information stored in the data stores with respect to the requesting user or entity by dynamically filtering with respect to a privacy graph.

As to claims 2 and 12, verifying a lack of a value for the field in the instance prior to applying the diff to the instance (Woss: Para [0029], lines 52 – 55,  authorization servers may be used to enforce one or more privacy settings of the users of social-networking system. A privacy setting of a user determines how particular information associated with a user can be shared).
As to claims 3 and 13, returning the instance with the updated field in response to a request for the instance (Woss: Para [0041], lines 5 – 13, the index server may update the search indices based on data (e.g., a photo and information associated with a photo) submitted to social-networking system by users or other processes of social-networking system (or a third-party system). The index server may also update the search indices periodically (e.g., every 24 hours). The index server may receive a query comprising a search term, and access and retrieve search results from one or more search indices corresponding to the search term).
As to claims 4 and 14, validating a type of the default value in the diff prior to updating the field in the instance with the default value (Woss: Para [0044], lines 7 – 13,   Privacy settings may be managed or enforces via one or more authorization/privacy servers of social-networking system 160. A privacy setting of an object may specify how the object or ). 
As to claims 7 and 17, the data object comprises a set of privacy settings for a member of an online network (Woss: Para [0044], lines 1 – 9, one or more of the objects stored in a data store 164 may be associated with a privacy setting. The privacy settings (or "access settings") for an object may be stored in any suitable manner, such as, for example, in association with the object, in an index on the authorization server, in another suitable manner, or any combination thereof. Privacy settings may be managed or enforces via one or more authorization/privacy servers of social-networking system). 
As to claims 8 and 18, the condition comprises a location of the member (Woss: Para [0040], lines 3 – 8, an object-type may be, for example, a user, a photo, a post, a comment, a message, an event listing, a webpage, an application, a location, a user-profile page, a concept-profile page, a user group, an audio file, a video, an offer/coupon, or another suitable type of object.). 
As to claims 9 and 19, the field comprises a setting for showing a profile photo of the member (Woss: Para [0044], lines 9 – 12, a privacy setting of an object may specify how the object or particular information associated with an object can be accessed, viewed, or shared using the online social network and Para [0040], lines 3 – 8, an object-type may be, for example, a user, a photo, a post, a comment, a message, an event listing, a webpage, an application, a location, a user-profile page, a concept-profile page, a user group, an audio file, a video, an offer/coupon, or another suitable type of object). 
As to claims 10 and 19, the field comprises a setting for showing a last name of the member (Woss: Para [0044], lines 9 – 12, a privacy setting of an object may specify how the object or particular information associated with an object can be accessed, viewed, or  and Para [0040], lines 3 – 8, an object-type may be, for example, a user, a photo, a post, a comment, a message, an event listing, a webpage, an application, a location, a user-profile page, a concept-profile page, a user group, an audio file, a video, an offer/coupon, or another suitable type of object). 

Allowable Subject Matter
Claims 5, 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

January 14, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162